  CASE 0:17-cv-01826-PAM-BRT Document 226 Filed 07/12/19 Page 1 of 52




                   UNITED STATES DISTRICT COURT
                      DISTRICT OF MINNESOTA

T.F. by his next friend Tracy Keller; K.D. Civil No. 0:17-cv-01826-PAM-BRT
by his next friend Laura Ferenci; C.O. by
her next friend Laura Ferenci; L.L. by his
next friend Gerald Kegler; T.T. and M.T.
by their next friend Dr. Caryn Zembrosky;
T.M., T.E., and A.T. by their next friend
James Dorsey; A.W. and J.W. by their        MEMORANDUM IN SUPPORT OF
next friend Margaret Shulman, and I.W.,       MOTION FOR PRELIMINARY
D.W., and B.W by their next friend Gloria APPROVAL OF SETTLEMENT AND
Anderson, individually and on behalf of            PROVISIONAL CLASS
all others similarly situated,                        CERTIFICATION
                       Plaintiffs,
v.
Hennepin County; Hennepin County
Department of Human Services and
Public Health; David J. Hough, Hennepin
County Administrator; Jennifer
DeCubellis, Hennepin County Deputy
Administrator for Health and Human
Services; Jodi Wentland, Hennepin
County Director of Human Services;
Janine Moore, Director, Hennepin County
Child and Family Services; and Tony
Lourey, Commissioner, Minnesota
Department of Human Services,
                       Defendants.
       CASE 0:17-cv-01826-PAM-BRT Document 226 Filed 07/12/19 Page 2 of 52




                                            TABLE OF CONTENTS

INTRODUCTION ............................................................................................................... 1

FACTUAL AND PROCEDURAL BACKGROUND ........................................................ 3

I.       THE CLAIMS AND DEFENSES IN THIS ACTION ............................................ 3

II.      THE PARTIES’ SETTLEMENT DISCUSSIONS .................................................. 8

III.     SUMMARY OF THE PRINCIPAL BENEFITS OF THE
         SETTLEMENT ...................................................................................................... 10

         A.        Settlement Structure .................................................................................... 10

         B.        Commitments by the Hennepin County Defendants ................................... 11

                   1.        Provision of data............................................................................... 12

                   2.        Commitments related to maltreatment reports ................................. 12

                   3.        Commitments related to foster care ................................................. 13

                   4.        Commitments related to adoption .................................................... 15

                   5.        Commitments related to shelter care ................................................ 15

                   6.        Commitments in other areas ............................................................. 16

         C.        Commitments by the State Defendant ......................................................... 17

         D.        Monitoring and Enforcement of Settlement Obligations ............................ 18

ARGUMENT..................................................................................................................... 20

I.       PROVISIONAL CLASS CERTIFICATION SHOULD BE
         GRANTED. ............................................................................................................ 20

         A.        Numerosity Is Satisfied. .............................................................................. 22

         B.        There are Common Questions of Law and Fact. ......................................... 23

         C.        Plaintiffs’ Claims Are Typical of Each Settlement Class. .......................... 24




                                                               i
       CASE 0:17-cv-01826-PAM-BRT Document 226 Filed 07/12/19 Page 3 of 52




         D.        The Named Child Plaintiffs Have Adequately Represented
                   Each Class. .................................................................................................. 25

         E.        Certification Under Fed. R. Civ. P. 23(b)(2) ............................................... 26

II.      PLAINTIFFS’ COUNSEL SHOULD BE APPOINTED AS
         SETTLEMENT CLASS COUNSEL. .................................................................... 28

III.     PRELIMINARY APPROVAL OF THE SETTLEMENT IS
         APPROPRIATE. .................................................................................................... 29

         A.        The Terms of the Proposed Settlement Provide a Substantial
                   Benefit to the Settlement Classes. ............................................................... 32

         B.        The Complexity and Expense of Continued Litigation Favor
                   Preliminary Approval. ................................................................................. 36

         C.        The Settlement Is the Result of Arm’s-Length Negotiation,
                   Which Favors Granting Preliminary Approval. .......................................... 40

         D.        Financial considerations .............................................................................. 41

IV.      THE PROPOSED NOTICE PROGRAM IS APPROPRIATE. ............................. 42

V.       PROPOSED SCHEDULE OF EVENTS ............................................................... 44

CONCLUSION ................................................................................................................. 45




                                                                ii
      CASE 0:17-cv-01826-PAM-BRT Document 226 Filed 07/12/19 Page 4 of 52




                                         TABLE OF AUTHORITIES

                                                                                                                   Page(s)
FEDERAL CASES

Amchem Prod., Inc. v. Windsor,
  521 U.S. 591 (1997) ..................................................................................................... 27

Coley v. Clinton,
   635 F.2d 1364 (8th Cir.1980) ...................................................................................... 27

Cotton v. Hinton,
   559 F.2d 1326 (5th Cir. 1977) ..................................................................................... 39

DeBoer v. Mellon Mortg. Co.,
  64 F.3d 1171 (8th Cir. 1995) ................................................................................. 25, 31

Grunin v. Int’l House of Pancakes,
   513 F.2d 114 (8th Cir. 1975) ....................................................................................... 42

In re Control Data Corp. Sec. Litig.,
    116 F.R.D. 216 (D. Minn. 1986).................................................................................. 24

In re Employee Benefit Plans Sec. Litig.,
    No. 3-92-708, 1993 WL 330595 (D. Minn. June 2, 1993) .......................................... 38

In re Nat’l Arb. Forum Trade Pracs. Litig.,
    No. 10-2122, 2011 WL 13135575 (D. Minn. Aug. 8, 2011) ....................................... 42

In re Relafen Antitrust Litig.,
    231 F.R.D. 52 (D. Mass 2005) ..................................................................................... 31

In re Target Corp. Customer Data Sec. Breach Litig.,
    MDL No. 14-2522, 2016 WL 2757692 (D. Minn. May 12, 2016).............................. 42

In re UnitedHealth Group Inc. S’holder Derivative Litig.,
    631 F. Supp. 2d 1151 (D. Minn. 2009) .................................................................. 31, 40

In re UnitedHealth Grp. Inc. PSLRA Litig.,
    643 F. Supp. 2d 1094 (D. Minn. 2009) ........................................................................ 39

In re Uponor, Inc., F1807 Plumbing Fittings Poducts Liab. Litig.,
    2012 WL 2512750, at *7 (D. Minn. June 29, 2012) ........................................ 30, 38, 39



                                                             iii
     CASE 0:17-cv-01826-PAM-BRT Document 226 Filed 07/12/19 Page 5 of 52




In re Wireless Tel Fed. Cost Recovery Fees Litig.,
    396 F.3d 922 (8th Cir. 2005) ................................................................................. 31, 32

In re Xcel Energy, Inc.,
    364 F. Supp. 2d 1005 (D. Minn. 2005) ............................................................ 31, 38, 40

Karsjens v. Jesson,
   283 F.R.D. 514 (D. Minn. 2012).................................................................................. 24

Katun Corp. v. Clarke,
   484 F.3d 972 (8th Cir. 2007) ....................................................................................... 29

Liddell by Liddell v. Board of Educ. of the City of St. Louis,
   126 F.3d 1049 (8th Cir. 1997) ..................................................................................... 29

Lockwood Motors, Inc. v. Gen. Motors Corp.,
   162 F.R.D. 569 (D. Minn. 1995)................................................................ 22, 23, 24, 26

M.B. by Eggemeyer v. Corsi,
   327 F.R.D. 271 (W.D. Mo. 2018) .......................................................................... 25, 28

Officers for Justice v. Civil Serv, Comm’n of City & Cty. of San Francisco,
   688 F.2d 615 (9th Cir. 1982) ....................................................................................... 39

Petrovic v. Amoco Oil Co.,
   200 F.3d 1140 (8th Cir. 1999) ............................................................................... 30, 32

Portz v. St. Cloud State Univ.,
   297 F. Supp. 3d 929 (D. Minn. 2018) .................................................................... 27, 28

Schmidt v. Fuller Brush Co.,
   527 F.2d 532 (8th Cir.1975) ........................................................................................ 39

Snell v. Allianz Life Ins. Co. of N. Am.,
   CIV. 97-2784 RLE, 2000 WL 1336640 (D. Minn. Sept. 8, 2000) .............................. 39

U.S. Fid. & Guar. Co., 585 F.2d 860, 875 (8th Cir. 1978) ............................................... 27

Unitarian Universalist Church of Minnetonka v. City of Wayzata,
   890 F. Supp. 2d 1119 (D. Minn. 2012) ........................................................................ 30

Van Horn v. Trickey,
   840 F.2d 604 (8th Cir 1988) ........................................................................................ 31



                                                           iv
      CASE 0:17-cv-01826-PAM-BRT Document 226 Filed 07/12/19 Page 6 of 52




Wal-Mart Stores, Inc. v. Dukes,
  564 U.S. 338 (2011) ............................................................................................... 23, 27

White v. Nat’l Football League,
  822 F. Supp. 1389 (D. Minn. 1993) ................................................................. 30, 32, 42

STATE STATUTES

Minn. Stat. § 626.556 ................................................................................................. passim

OTHER AUTHORITIES

4 Herbert B. Newberg, Newberg on Class Actions, § 11.25 (4th ed. 2002)................ 22, 30

Richard A. Nagareda, Class Certification in the Age of Aggregate Proof, 84
   N.Y.U. L.Rev. 97, 132 (2009) ..................................................................................... 23




                                                              v
    CASE 0:17-cv-01826-PAM-BRT Document 226 Filed 07/12/19 Page 7 of 52




                                    INTRODUCTION

       Plaintiffs’ counsel submit this memorandum on behalf of the Plaintiff Minor

Children, who are represented by their respective Court-appointed Next Friends, and the

proposed Settlement Classes in support of their motion under Federal Rule of Civil

Procedure 23(e) for preliminary approval of the settlement reached by the parties and for

provisional certification of the proposed Settlement Classes for purposes of effectuating

the settlement.

       The Plaintiffs in this class action allege that Defendant Hennepin County’s child

welfare and child protection system is not doing all that it should to protect children in

the system. Plaintiffs are fourteen children who are or have been in Hennepin County’s

child welfare and child protection system, many of whom have suffered abuse and

neglect at the hands of their biological and foster families. Plaintiffs brought this action

seeking to represent two classes of children: the “special relationship” class, which

consists of all children in the County’s child welfare and child protection system, and the

“maltreatment” class, which consists of children who are or will be the subject of

maltreatment reports in Hennepin County. The Defendants are the State Commissioner of

the Department of Human Services, Hennepin County, Hennepin County’s Department

of Human Services and Public Health, and various officials in Hennepin County’s

Department of Human Services. The individual Defendants are named solely in their

official capacities.




                                              1
    CASE 0:17-cv-01826-PAM-BRT Document 226 Filed 07/12/19 Page 8 of 52




       After two years of litigation, including dispositive motion practice before this

Court, and months of intense negotiations with the significant assistance of retired United

States Magistrate Judge Arthur Boylan and retired Chief Justice of the Minnesota

Supreme Court Kathleen Blatz, the parties have reached a settlement, which is

memorialized in the Stipulation and Settlement Agreement attached as Exhibit 1 to the

Declaration of James L. Volling (“Volling Decl.”).

       The settlement is intended to resolve and settle all disputes and claims among the

parties. The settlement, among other things, creates a four-year settlement period under

which the Defendants and Plaintiffs agree to take specific steps to work together to

address the issues raised by Plaintiffs in this litigation. The settlement provides several

mechanisms for oversight, assessment, periodic reporting, and public disclosure of the

actions taken under the settlement.

       Pursuant to the Settlement Agreement, the parties agree that the claims asserted in

the Amended Complaint will be dismissed without prejudice. The Named Child Plaintiffs

and members of the Settlement Classes will not provide releases to the Defendants, but

agree that they will not pursue the existing claims in the Second Amended Complaint or

substantially similar claims, unless the Court determines there has been a material and

unremedied breach of the Stipulation and Settlement Agreement.

       The proposed settlement is an outstanding result for each proposed Settlement

Class, given the uncertainties, risks, and costs of continued litigation, trial, and potential

appeals. Plaintiffs’ counsel fully support the settlement, having concluded that it is fair,


                                               2
     CASE 0:17-cv-01826-PAM-BRT Document 226 Filed 07/12/19 Page 9 of 52




reasonable, adequate, and in the best interests of the Named Child Plaintiffs and each

proposed Settlement Class.

       Accordingly, the Named Child Plaintiffs, by their Next Friends, respectfully

request that the Court provisionally certify each proposed Settlement Class for purposes

of settlement; grant preliminary approval of the proposed settlement; approve the notice

plan; and set a schedule for the final approval process.

                  FACTUAL AND PROCEDURAL BACKGROUND

I.     The Claims and Defenses in this Action

       Plaintiffs commenced an action against the Hennepin County Defendants and the

State Defendant by filing their Complaint on May 31, 2017, and thereafter filed a First

Amended Complaint and then filed a Second Amended Complaint on May 24, 2018. In

their pleadings, Plaintiffs’ asserted four claims: (1) that Defendants’ policies, customs, or

practices violated Plaintiffs’ substantive due process right to protection from harm; (2)

that Defendants violated Plaintiffs’ right to a permanent home; (3) that Defendants

violated the Adoption Assistance and Child Welfare Act; and (4) that the Hennepin

County Defendants conducted untimely and negligent investigations of maltreatment

reports. These claims were based on Plaintiffs’ allegations that, inter alia, Hennepin

County’s child welfare and child protection system is not doing all that it should to

protect children in the system by failing to set and maintain appropriate caseloads to

enable caseworkers to work effectively with children and families, failing to investigate

or assess reports of alleged abuse or neglect, failing to conduct complete and adequate


                                              3
   CASE 0:17-cv-01826-PAM-BRT Document 226 Filed 07/12/19 Page 10 of 52




investigations when it does investigate those reports, misusing shelter care resources,

failing to provide necessary and adequate services to children and families, failing to

develop and maintain adequate and appropriate foster care and adoptive resources, failing

to protect children from maltreatment while in foster care, failing to provide permanency

to children on a timely basis, and failing to address high rates of maltreatment re-

reporting, maltreatment recurrence, and foster care re-entry.

       Plaintiffs did not seek monetary damages in this action, but rather requested

injunctive relief relating to the operation of the County’s child welfare and child

protection system. They commenced this action as a putative class action pursuant to

Rule 23(b)(2) of the Federal Rules of Civil Procedure on behalf of two prospective

classes, the “Maltreatment Report Class” and the “Special Relationship Class.” These

classes are defined in the Stipulation and Settlement Agreement as follows:

       i.     Maltreatment Report Settlement Class. All children who were the subject

              of maltreatment reports made or referred to Hennepin County during the

              Class Period that were or should have been investigated or assessed by

              Defendants pursuant to Minn. Stat. § 626.556.

       ii.    Special Relationship Settlement Class. All children for whom Hennepin

              County had legal responsibility and/or a special relationship in the context

              of the child protection system during the Class Period.




                                             4
    CASE 0:17-cv-01826-PAM-BRT Document 226 Filed 07/12/19 Page 11 of 52




(Settlement Agreement § 3.) The Class Period is defined in the Agreement as the period

from May 31, 2011, through the Execution Date of the Settlement Agreement, which was

June 28, 2019. (Id. § 1.c)

        Defendants filed two motions to dismiss, asserting that all of the claims should be

dismissed. The Court dismissed Count III with prejudice on February 16, 2018, and

dismissed Count II with prejudice on September 26, 2018. The Court denied Defendants’

motions with respect to Counts I and IV.

        The Hennepin County Defendants and the State Defendant continue to assert

numerous defenses and deny any liability to Plaintiffs. These defenses were based on,

inter alia, their contentions that they have been taking steps to remedy the issues raised

by Plaintiffs. As set forth in the Stipulation and Settlement Agreement, prior to this

action, in 2014, the Hennepin County Board of Commissioners adopted a Resolution

directing a comprehensive review of children and youth services across County

departments. (Settlement Agreement § 2.a.) In connection with this review, Hennepin

County commissioned the Casey Foundation to assess the effectiveness of the Child and

Family Services’ (“CFS”) child protection intake system (screening, assessment,

investigation, and closure/transition) in addressing child safety, risk, and family need.

(Id.)

        The Casey Report found that the CFS Program “has been dramatically impacted

by [the] need to accommodate a series of drastic budget cuts” and that “[e]very part of the

agency’s child protection assets, from screening through investigation and case


                                              5
   CASE 0:17-cv-01826-PAM-BRT Document 226 Filed 07/12/19 Page 12 of 52




management, has been negatively affected.” (Settlement Agreement § 2.a.i.) The Casey

Report further found that “major organizational initiatives have damaged the CFS

workforce.” (Id.)

       The Casey Report identified three key recommendations: (1) initiate a re-

visioning process of the CFS Program; (2) reconsider past reorganization efforts; and (3)

provide additional caseworker positions, case aides, and administrative staff for the child

protection screening and investigative units and re-examine requirements “with the goal

of freeing up caseworkers to spend more time with children and parents.” (Settlement

Agreement § 2.a.ii.)

       In addition to the challenges identified by the Casey Report, Hennepin County

experienced a significant rise in reports of child maltreatment since 2015, further

impacting an already overtaxed system. (Settlement Agreement § 2.b.)

       Hennepin County contends that it has made significant efforts to address the issues

raised in the Casey Report and to respond to increasing child protection caseloads,

including:

       i.     Hennepin County created the Child Protection Oversight Committee to

              review Hennepin County’s practices and make recommendations to address

              the issues identified by the Casey Report;

       ii.    Hennepin County increased funding for the CFS Program through its

              property tax levy, and overall expenditures for the CFS Program increased




                                             6
   CASE 0:17-cv-01826-PAM-BRT Document 226 Filed 07/12/19 Page 13 of 52




             by $48 million from 2013 to 2017 and by an additional $13.1 million from

             2017 to 2018;

      iii.   Hennepin County more than doubled the number of staff in CFS and

             substantially reduced workforce turnover; and

      iv.    Hennepin County made significant improvements in finding and recruiting

             relatives to take in children who have been removed from their homes, and

             reformed and improved the services that are offered to families in order to

             prevent the removal of children from their homes.

(Settlement Agreement § 2.c.)

      Hennepin County also created the Child Well-Being Advisory Committee as the

permanent successor to the Oversight Committee, which is made up of 18 community

and child welfare system experts. (Settlement Agreement § 2.d.) The Child Well-Being

Advisory Committee advises the County on implementation of:

      i.     Best practices to advance the well-being of children and embed a child

             well-being practice model;

      ii.    Requirements and recommendations from the Minnesota Department of

             Human Services, the Governor’s Task Force on Child Protection, and the

             Legislative Task Force on Child Protection; and

      iii.   Recommendations from the Child Protection Oversight Committee and the

             Casey Report.




                                           7
      CASE 0:17-cv-01826-PAM-BRT Document 226 Filed 07/12/19 Page 14 of 52




(Id.) The Committee also updates the County Board on progress toward child well-being

outcomes and identifies and advances recommendations to the County Board. (Id.)

        In addition to various legal defenses, the County asserts that it has made progress

and remains committed to further improving its child welfare and child protection

system, including improving timeliness in responding to reports of maltreatment,

continuing to reduce caseloads, and reducing maltreatment recurrence, foster care re-

entry, maltreatment in foster care, as well as improving placement stability. (Settlement

Agreement § 2.e.)

II.     The Parties’ settlement discussions

        Following the Court’s issuance of its Memorandum and Order on Defendants’

second Motions to Dismiss (Dkt. 157), the parties agreed to mediate the case in an effort

to reach a settlement. They retained retired United States Magistrate Judge Arthur Boylan

and retired Minnesota Supreme Court Justice Kathleen Blatz to serve as co-mediators.

        The first mediation session was held on Friday, November 30, 2018. Over the next

several months, Magistrate Judge Boylan and Chief Justice Blatz supervised the

settlement process and presided over numerous negotiating sessions, including in-person

and telephone meetings. During this period, counsel for the Plaintiffs and Defendants

held numerous additional meetings in person and by phone. In addition, counsel for the

State Defendant had separate conferences with the counsel for the Hennepin County

Defendants.




                                              8
    CASE 0:17-cv-01826-PAM-BRT Document 226 Filed 07/12/19 Page 15 of 52




        The parties first exchanged a draft settlement agreement in early December 2018.

During their negotiations, the parties exchanged numerous drafts of the agreement. By

early May 2019, the parties had agreement on the principle terms of the settlement, but

final resolution required that appropriate funding be provided by the Minnesota

Legislature. After the legislative session closed on May 25, 2019, with the necessary

appropriations, the parties were able to reach final resolution over the next several weeks.

The Stipulation and Settlement Agreement was completed and signed as of June 28,

2019.

        During the settlement discussions, Plaintiffs’ counsel investigated the facts and

analyzed the law relating to the matters set forth in the Second Amended Complaint,

including the review of documents and other discovery produced by the Hennepin

County Defendants and the State Defendant. Based on that investigation and analysis,

Plaintiffs’ counsel concluded that the settlement with the Hennepin County Defendants

and the State Defendant according to the terms set forth in the Stipulation and Settlement

Agreement is fair, reasonable, and adequate, and beneficial to, and in the best interests of,

Plaintiffs and the putative Settlement Classes, given the uncertainties, risks, and costs of

litigation.

        The Hennepin County Defendants and the State Defendant also agreed that the

Agreement is in the best interests of Plaintiffs, the Hennepin County Defendants, and the

State Defendant. The settlement will not be deemed or construed to be an admission or

evidence of any violation of any statute, law, rule, or regulation, or of any liability or


                                               9
       CASE 0:17-cv-01826-PAM-BRT Document 226 Filed 07/12/19 Page 16 of 52




wrongdoing by the Hennepin County Defendants and/or the State Defendant, or of the

truth of any of Plaintiffs’ claims or allegations, or of the viability or truth of any of

Defendants’ defenses and denials of liability.

III.     Summary of the Principal Benefits of the Settlement

         Under the terms of the settlement, the Hennepin County Defendants and the State

Defendant each agreed to separate undertakings to address the issues and concerns raised

by Plaintiffs. Plaintiffs, in turn, also agreed to an ongoing commitment to involvement in

a process to help develop specific goals and practices to address those issues and

concerns. The Agreement also includes various reporting provisions that will enable the

parties to monitor and evaluate progress.

         A.    Settlement Structure

         The Stipulation and Settlement Agreement establishes a structure that will be in

place for four years following the date of final approval. During that period, the parties’

respective obligations and undertakings will be directed and monitored primarily by a

six-member Settlement Subcommittee working in conjunction with, but separate from,

the existing Child Well-Being Advisory Committee. Plaintiffs and Hennepin County each

will be entitled to appoint two members of the Subcommittee. (Settlement Agreement §

5.d.iv.) The Managing Director at Casey Family Programs will serve as a non-voting, ex

officio member of the Subcommittee. (Id.) Finally, the Subcommittee will be chaired by

John Stanoch, former Hennepin County District Court Judge, who will also serve as an

independent Neutral with the duties set forth in the Agreement. (Id.)



                                               10
   CASE 0:17-cv-01826-PAM-BRT Document 226 Filed 07/12/19 Page 17 of 52




       The Plaintiffs also have the right to appoint a representative to serve on the Child

Well-Being Advisory Committee. (Id. § 5.d.iii.) The representative will be Dianne Heins,

as long as she is willing and able to serve.

       The Settlement Subcommittee, which will meet at least monthly, will have

particular duties as set forth in the Stipulation and Settlement Agreement. In general, its

role is to evaluate the results of audits and reviews conducted as specified in the

Agreement; to identify, direct, and/or conduct the reasonable and necessary reviews and

evaluations identified in the Agreement and to report the findings of such evaluations and

reviews to the Child Well-Being Advisory Committee; to have a standing agenda item to

present on its work at each meeting of the Child Well-Being Advisory Committee; and to

provide strategic guidance and recommendations regarding priority issues and concerns

for further analysis and improvement by Hennepin County. (Settlement Agreement §

5.b.iv.) The Settlement Subcommittee also will report at least biannually in writing to the

Child Well-Being Advisory Committee and to counsel for the Parties on the progress

made to implement this Agreement, and each such report will include a section prepared

by the independent Neutral addressing any compliance issues under the Agreement. (Id.)

       B.     Commitments by the Hennepin County Defendants

       The Hennepin County Defendants committed to use reasonable efforts to fully

comply with the requirements of federal and state law with respect to it child welfare and

child protection program. (Settlement Agreement § 5.b.i). To assist in those efforts, the

Hennepin County Defendants will take the following specific actions:


                                               11
   CASE 0:17-cv-01826-PAM-BRT Document 226 Filed 07/12/19 Page 18 of 52




              1.     Provision of data

       Within 90 days of the date of final approval, Hennepin County will create and

provide to the Settlement Subcommittee a monthly data dashboard which includes items

specifically identified in Exhibit A to the Agreement. (Settlement Agreement § 5.b.ii).

This dashboard will be in place for the full four-year settlement period. (Id.)

              2.     Commitments related to maltreatment reports

       Within six months of the date of final approval, the County will (a) develop and

implement a multi-disciplinary team approach to screen certain maltreatment reports in or

out and to determine the appropriate track response for such reports which are screened in

(assessment or investigation); and (b) establish a method to confirm that this multi-

disciplinary screening is occurring and report the implementation data to the Settlement

Subcommittee. (Settlement Agreement § 5.b.iii.)

       The County also will screen in all maltreatment re-reports over which it has

jurisdiction and promptly offer and make available services to families. (Settlement

Agreement § 5.b.iv.) If families decline such services, the County will reassess risk to

the children and consult with the County Attorney regarding filing a CHIPS petition.

(Id.) Within six months of the date of final approval, the County will establish a method

to confirm that this consultation with counsel is occurring and report the implementation

data to the Settlement Subcommittee. (Id.)

       The County also agrees that it will conduct all interviews of children during

screening, assessment, or investigation of maltreatment reports outside the presence of



                                             12
   CASE 0:17-cv-01826-PAM-BRT Document 226 Filed 07/12/19 Page 19 of 52




any alleged perpetrator, including a parent, and outside the presence of any parent who

has a familial or personal relationship with the alleged perpetrator. (Settlement

Agreement § 5.b.v.) An exception may be made only if there are “exceptional and

documented circumstances” such that it would not be in the best interests of the child to

do so. (Id.) The County will work with the State to ensure that changes are made to the

electronic State Social Services Information System (SSIS) to track compliance with this

requirement. (Id.) The County must also annually audit a statistically-appropriate and

mutually-agreed upon sample of caseworker notes or SSIS data for compliance with this

requirement and provide the results to the Settlement Subcommittee. (Id.)

              3.     Commitments related to foster care

       Within six months from the date of final approval, Hennepin County will

commission an appropriate third party, approved by the Settlement Subcommittee, to

complete a comprehensive foster care needs analysis and make recommendations to

address current and projected needs for foster care resources. (Settlement Agreement §

5.b.vi.) The analysis must include an analysis of current foster parent training, as well as

factors or systemic issues which have contributed to maltreatment of children in foster

care. (Id.) The recommendations must be provided to the Settlement Subcommittee and

the Child Well-Being Advisory Committee, which will work together to develop a plan

with measurable goals and benchmarks and a timeline for achieving them, and will also

monitor and assess compliance with them. (Id.)




                                             13
   CASE 0:17-cv-01826-PAM-BRT Document 226 Filed 07/12/19 Page 20 of 52




       For every foster home in which a child is placed, the caseworker must fully inform

the foster parents of the needs of the child and document that the parents have received

the information and have articulated or otherwise demonstrated an ability to meet those

needs. (Settlement Agreement § 5.b.vii.)

       The County will also conduct all interviews of children four years of age or older

during monthly caseworker visits outside the presence of the foster parents. (Settlement

Agreement § 5.b.viii.) An exception may be made only if there are “exceptional and

documented circumstances” such that it would not be in the best interests of the child to

do so. (Id.) The County will work with the State to ensure that changes are made to the

electronic State SSIS to track compliance with this requirement. (Id.) The County must

also annually audit a statistically-appropriate and mutually-agreed upon sample of

caseworker notes or SSIS data for compliance with this requirement and provide the

results to the Settlement Subcommittee. (Id.)

       The County further will establish and maintain a review team to provide quarterly

reviews of cases involving children who have been in foster care for longer than 24

months and are without a permanency disposition or are state wards. (Settlement

Agreement § 5.b.ix.) The members of the review team will be identified to the

Settlement Subcommittee and will include Program Managers, Supervisors and Assistant

County Attorneys. (Id.) The team will review impediments to permanency, including

adoption. (Id.) The team will submit biannual reports on its work to the Settlement

Subcommittee. (Id.)


                                            14
   CASE 0:17-cv-01826-PAM-BRT Document 226 Filed 07/12/19 Page 21 of 52




              4.     Commitments related to adoption

       Hennepin County will ensure, subject to any applicable court orders, that no pre-

adoptive placement is made until the adoptive parents have received all information

known to the County about the child, have been informed in writing that they will have

an opportunity to meet with the child’s service providers, foster parents, and others who

know the child, and have articulated or otherwise demonstrated an ability to meet the

needs of the child. (Settlement Agreement § 5.b.x.) The potential adoptive parents may

decline in writing a meeting with the collateral sources, but this declination will be

considered in evaluating them as an adoption resource. (Id.) If the home study or other

information known to the County indicates the potential adoptive parents are unwilling or

unable to meet the child’s needs, the County will evaluate and document in writing how

those issues will be overcome if the adoption proceeds. (Id.)

       The County also will utilize the Minnesota Public-Private Adoption Initiative to

manage recruitment of adoptive resources for state wards for whom Hennepin County has

not identified an adoptive resource within 12 months of the termination of parental rights.

(Settlement Agreement § 5.b.xi.)

              5.     Commitments related to shelter care

       During the settlement period, Hennepin County will provide quarterly reports to

the Settlement Committee and the Child Well-Being Advisory Committee on trends in

shelter use, and request that those bodies provide recommendations to improve County

practices and policies related to the use of shelter care. (Settlement Agreement § 5.b.xii.)



                                             15
   CASE 0:17-cv-01826-PAM-BRT Document 226 Filed 07/12/19 Page 22 of 52




       In addition to this reporting function, within 18 months of the date of final

approval, the County will work with the Settlement Subcommittee and the Child Well-

Being Advisory Committee to re-vision shelter care in Hennepin County and develop,

establish, and implement protocols and practice standards to address limitations on the

use of shelter care, limitations on the use of institutional shelter care for young children,

and ensuring uninterrupted full-day education and other needed services to children in

shelter care. (Settlement Agreement § 5.b.xiii.) The County will also work with its

shelter care providers to build a trauma-informed shelter system that addresses children’s

therapeutic, cultural, and educational needs. (Id.)

              6.     Commitments in other areas

       The Settlement Agreement provides that the parties will work together on other

issues as well. First, within 12 months of the date of final approval, the County will work

with the Settlement Subcommittee and the Child Well-Being Advisory Committee to

develop, establish, and implement protocols and practice standards for case plans.

(Settlement Agreement § 5.b.xiv.) Second, within 18 months of the date of final

approval, the County will work with the Settlement Subcommittee and the Child Well-

Being Advisory Committee to develop, establish, and implement protocols and practice

standards relating to trial home visits. (Settlement Agreement § 5.b.xv.) Finally, during

the four-year settlement period, Hennepin County will make a good-faith effort to work

on a timely basis to develop, establish, and implement protocols, practice standards,

and/or recommendations to address other issues or concerns identified by the Settlement


                                              16
    CASE 0:17-cv-01826-PAM-BRT Document 226 Filed 07/12/19 Page 23 of 52




Subcommittee or the Child Well-Being Advisory Committee. (Settlement Agreement §

5.b.xvi.)

       C.     Commitments by the State Defendant

       The State Defendant serves a different role in the child welfare and child

protection system from the County, and thus has a different set of commitments. Those

commitments are, first, that it will conduct monthly audits of at least five percent of

Hennepin County’s maltreatment report screen-outs and at least five percent of the

County’s response track assignments (investigation or assessment) of screened-in reports.

(Settlement Agreement § 5.c.i.) Hennepin County will in turn provide the audit results to

the Settlement Subcommittee and will also provide any underlying data and records

requested by the Settlement Subcommittee. (Id.)

       Second, the State Department of Human Services will conduct annual audits of the

case records of at least 10 percent of Hennepin County state wards for whom an adoptive

resource has not been identified within 24 months after termination of parental rights.

(Settlement Agreement § 5.c.ii.) Again, Hennepin County will provide the audit results to

the Settlement Subcommittee and will also provide any underlying data and records

requested by the Settlement Subcommittee. (Id.)

       Third, the State Defendant will take all reasonable actions necessary to request and

implement any necessary modifications to its SSIS database to allow tracking of

information related to interviews of children apart from parents, alleged perpetrators, and

foster parents, as required by the Agreement. (Settlement Agreement § 5.c.iii.)


                                             17
   CASE 0:17-cv-01826-PAM-BRT Document 226 Filed 07/12/19 Page 24 of 52




       Finally, the State will, by December 31, 2019, appropriate and provide

$2,250,000.00 to Hennepin County to accomplish the objectives of the settlement.

(Settlement Agreement § 5.c.iv.) This amount is over and above the federal funds and

other monies the Department of Human Services would otherwise distribute to Hennepin

for its child welfare and child protection system. (Id.)

       D.     Monitoring and Enforcement of Settlement Obligations

       The parties have also agreed to several mechanisms to monitor and enforce the

terms of the Stipulation and Settlement Agreement. As noted above, the Settlement

Subcommittee will meet at least monthly and will report regularly on progress under the

Agreement.

       In addition, for the length of the four-year settlement period, Hennepin County’s

Continuous Quality Improvement Team will evaluate the findings of any audits of

Hennepin County performed by the State Department of Human Services and any

reviews conducted by the Hennepin Collaborative Safety Team. (Settlement Agreement §

5.d.i.) The Quality Improvement Team will provide an annual report of those evaluations

to the Settlement Subcommittee. (Id.) Hennepin County also will provide the Settlement

Subcommittee the specific reviews and audits identified in Exhibit B to the Agreement

and will also provide any underlying data and records requested by the Settlement

Subcommittee. (Id.)

       In addition, the Settlement Subcommittee can direct Hennepin County to gather

data and records for review or analysis, or to conduct reviews, analyses, or audits, which


                                             18
    CASE 0:17-cv-01826-PAM-BRT Document 226 Filed 07/12/19 Page 25 of 52




are not otherwise included in the terms of the Agreement, on any issue of concern in the

child welfare and child protection system or to measure progress on identified goals or

compliance with the Agreement. (Settlement Agreement § 5.d.ii.) The parties agree that

this work at the direction of the Settlement Subcommittee will not exceed 600 hours of

staff time in a calendar year, and that this work is in addition to any hours expended by

Hennepin County to comply with specific obligations under the Agreement. (Id.)

        Hennepin County also agrees to take additional actions to promote transparency

and public disclosure around its Child and Family Services Program. Specifically, the

County agrees to conduct an annual meeting separate from the periodic County Board of

Commissioners meetings, for this purpose, and to prepare an annual written report

addressing the actions and priority issues and concerns identified by the Settlement

Subcommittee and the Child Well-Being Advisory Committee. (Settlement Agreement §

5.e.)

        The parties have agreed to a mechanism for resolving disputes under the

Stipulation and Settlement Agreement. Any dispute among the parties about

interpretation of the Agreement or compliance with the obligations imposed by the

Agreement will first be submitted to the mediators, retired Magistrate Judge Arthur

Boylan and retired Minnesota Supreme Court Chief Justice Kathleen Blatz, for

resolution. (Settlement Agreement § 8.d.) If resolution by the mediators is unsuccessful,

the parties may bring the dispute to this Court for final resolution. (Id.)




                                              19
     CASE 0:17-cv-01826-PAM-BRT Document 226 Filed 07/12/19 Page 26 of 52




       Finally, the Agreement does not contain any releases that will be granted by the

Plaintiffs. Rather, upon final approval, the remaining two claims in the Second Amended

Complaint will be dismissed without prejudice. (Settlement Agreement § 4.a.) All of the

members of the Settlement Classes will be bound by the settlement and dismissal. While

no releases are provided, the Named Child Plaintiffs and the members of the Settlement

Classes will not bring the same or substantially similar claims within the four-year

settlement period, unless permitted to do so by the Court after a finding that there has

been a material and unremedied breach of the Agreement. (Id. § 4.c.) At the same time,

none of the Plaintiffs or members of the Settlement Classes are prohibited from asserting

individual claims seeking individual, as opposed to systemic, relief for injuries arising

from their particular circumstances. (Id.)

       The Stipulation and Settlement Agreement, therefore, is largely self-executing,

with no need for ongoing Court monitoring or supervision. Rather, the parties have

established a structure to work together to develop and implement solutions to the

challenges faced by the Hennepin County child welfare and child protection system.

They have also established a robust system for measuring and evaluating progress toward

their agreed-upon goals.

                                       ARGUMENT

I.     Provisional Class Certification Should Be Granted.

       Plaintiffs respectfully request that the Court provisionally certify each of the

proposed Settlement Classes for purposes of effectuating the settlement. To qualify for


                                             20
   CASE 0:17-cv-01826-PAM-BRT Document 226 Filed 07/12/19 Page 27 of 52




certification, an action must satisfy all of the provisions of Federal Rule of Civil

Procedure 23(a), plus one of the subdivisions of Federal Rule of Civil Procedure 23(b).

Rule 23(a) requires the proponents of certification to establish each of the following: (1)

that the members of the proposed class are so numerous that joinder of the individual

claims would be impracticable; (2) that there are questions of law or fact common to the

class; (3) that the claims of the proposed class representatives are typical of the claims of

the class members; and (4) that the proposed class representatives will adequately

represent the interests of the class. As relevant here, Fed. R. Civ. P. 23(b)(2) requires that

the defendants have acted or refused to act on grounds that apply generally to the class,

so that final injunctive relief or corresponding declaratory relief is appropriate respecting

the class as a whole.

       As noted above, Plaintiffs are seeking provisional certification of two separate

Settlement Classes, as follows:

       i.     Maltreatment Report Settlement Class. All children who were the subject

              of maltreatment reports made or referred to Hennepin County during the

              Class Period that were or should have been investigated or assessed by

              Defendants pursuant to Minn. Stat. § 626.556.

       ii.    Special Relationship Settlement Class. All children for whom Hennepin

              County had legal responsibility and/or a special relationship in the context

              of the child protection system during the Class Period.




                                             21
   CASE 0:17-cv-01826-PAM-BRT Document 226 Filed 07/12/19 Page 28 of 52




As discussed in more detail below, all of the certification requirements for settlement

purposes are met and Defendants consent to certification. See 4 Herbert B. Newberg,

Newberg on Class Actions, § 11.25 (4th ed. 2002) (“Newberg”) (“When the court has not

yet entered a formal order determining that the action may be maintained as a class

action, the parties may stipulate that it be maintained as a class action for the purpose of

settlement only.”)

       A.     Numerosity Is Satisfied.

       Each of the proposed Settlement Classes is sufficiently numerous to satisfy Rule

23(a)(1) because there are thousands of class members. As of the time the Second

Amended Complaint was filed, the Special Relationship Class consisted of at least 1,600

children who were then in foster care placements or otherwise in the legal and/or physical

custody of Hennepin County. (Dkt. 86 ¶ 35.) The membership of that class will have

grown as new children entered the system through the time the Stipulation and Settlement

Agreement was executed. The Maltreatment Report Class consists of thousands of

children who have contact with the Hennepin County child protection system as the

subjects of maltreatment reports. (Id.) Hennepin County received over 17,000

maltreatment reports in 2017 alone.

       For a class action to be appropriate, the proposed class must be so numerous that

jointer of all members is “impracticable.” Fed. R. Civ. P. 23(a)(1). Impracticable does not

mean impossible, only difficult or inconvenient to join all members of the class. See

Lockwood Motors, Inc. v. Gen. Motors Corp., 162 F.R.D. 569, 574 (D. Minn. 1995).


                                             22
    CASE 0:17-cv-01826-PAM-BRT Document 226 Filed 07/12/19 Page 29 of 52




Courts in this District have determined that putative class sizes of 40 will support a

finding of numerosity. Id. Each of the proposed Settlement Classes here far exceeds that

threshold.

       B.      There are Common Questions of Law and Fact.

       A common question, for purposes of Rule 23(a)(2), is a “common contention” that

is “of such a nature that it is capable of classwide resolution – which means that

determination of its truth or falsity will resolve an issue that is central to the validity of

each one of the claims in one stroke.” Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338, 350

(2011). What matters is “the capacity of a classwide proceeding to generate common

answers apt to drive the resolution of the litigation.” Id. (quoting Richard A. Nagareda,

Class Certification in the Age of Aggregate Proof, 84 N.Y.U. L.Rev. 97, 132 (2009)).

“Rule 23 does not set forth a mere pleading standard,” so a party seeking class

certification must “prove that there are in fact . . . common questions of law or fact.”

Dukes, 564 U.S. at 350. The existence of a single, common question will satisfy Rule

23(a)(2). Id. at 359.

       Here, with respect to the Special Relationship Class, Plaintiffs contend there a

common questions relating to the Defendants’ alleged failure to protect members from

physical, psychological, and emotional harm; the alleged failure to take reasonable steps

to make it such that class members who are returned to their parents do not re-enter foster

care; and the alleged failure to make sufficient efforts to place members in a permanent

home in a reasonable period of time. With respect to the Maltreatment Report Class,


                                               23
   CASE 0:17-cv-01826-PAM-BRT Document 226 Filed 07/12/19 Page 30 of 52




Plaintiffs contend there are common questions regarding the alleged failure to conduct

timely and adequate investigations. These issues are all further subject to common

questions of law, because they allege systemic failures that violate the class members’

substantive rights under the Due Process Clause of the Fourteenth Amendment to the

United States Constitution and constitute negligence under Minnesota law. The

application of common questions to the alleged violation of rights establishes

commonality under Rule 23(a)(2). See Karsjens v. Jesson, 283 F.R.D. 514, 518 (D. Minn.

2012) (holding commonality is satisfied when common questions have common answers

that drive case resolution, such as “whether Defendants violated Plaintiffs’ and Class

members’ rights”).

       C.     Plaintiffs’ Claims Are Typical of Each Settlement Class.

       The typicality prerequisite is satisfied “when the claims of the named plaintiffs

emanate from the same event or are based on the same legal theory as the claims of the

class members.” Lockwood Motors, 162 F.R.D. at 575. “When the claims or defenses of

the representatives and the class are based on the same course of conduct or legal theory,

it is thought that the representatives will advance the interest of the class members by

advancing his or her own interests.” In re Control Data Corp. Sec. Litig., 116 F.R.D. 216,

220 (D. Minn. 1986) (citations omitted). Therefore, it has been held that any differences

between the class representative and the putative class must be material to the claims and

defenses pled – not merely incidental to the allegations – to defeat typicality. See

Lockwood, 162 F.R.D. at 575-76. Accordingly, courts have held that the burden of


                                             24
   CASE 0:17-cv-01826-PAM-BRT Document 226 Filed 07/12/19 Page 31 of 52




demonstrating typicality is fairly easily met. DeBoer v. Mellon Mortg. Co., 64 F.3d 1171,

1174 (8th Cir. 1995).

       In this case, the legal claims of the Named Child Plaintiffs arise out of the same

treatment and experiences in the Hennepin County child welfare and child protection

system as the other class members. Thus, with respect to the causes of action alleged, the

legal theories underlying the Named Child Plaintiffs’ claims are identical to those

underlying the claims of all members of each of the proposed Settlement Classes. The

claims of all Named Child Plaintiffs and class members arise from Defendants’ alleged

systemic failures, both with respect to the allegations of inadequate protection and

systemic violations of the rights of the members of the Special Relationship Class and

with respect to the alleged untimely and inadequate investigations of maltreatment

reports for the Maltreatment Report Class. As such, the typicality requirement is satisfied.

See M.B. by Eggemeyer v. Corsi, 327 F.R.D. 271, 279 (W.D. Mo. 2018) (finding

common issues of fact and law for class of children in foster care based on alleged

systemic violations of rights).

       D.     The Named Child Plaintiffs Have Adequately Represented Each Class.

       Under Rule 23(a)(4), a class representative must also “fairly and adequately

protect the interests of the class.” Fed. R. Civ. P. 23(a)(4). In order to meet this

requirement, the Court must find that (1) the representatives and their counsel are able

and willing to prosecute the action competently and vigorously and (2) each




                                              25
    CASE 0:17-cv-01826-PAM-BRT Document 226 Filed 07/12/19 Page 32 of 52




representative’s interests are sufficiently similar to those of the class that it is unlikely

that their goals and viewpoints will diverge. See Lockwood, 162 F.R.D. at 576.

       In this case, the Named Child Plaintiffs are acting through their Next Friends. The

Court previously appointed all of the Next Friends, either permanently or on a temporary

basis, pending further discussions between the Next Friends and the Named Child

Plaintiffs or other individuals in their lives. (See Dkt. 198.) The Court has now, pursuant

to the parties’ stipulation, appointed all the Next Friends permanently for purposes of the

settlement. (Dkt. 218.)

       The Named Child Plaintiffs, acting through these Next Friends and their counsel,

have vigorously prosecuted this action on behalf of all the class members. They have

repeatedly appeared before this Court tos pursue their claims and have conducted

discovery. They engaged in long and serious negotiations with Defendants. And, under

the terms of the Stipulation and Settlement Agreement, they have agreed to remain

involved for the four-year settlement period to work with the Defendants to design and

implement improvements to the child welfare and child protection system for the benefit

of the Settlement Classes. Thus, each proposed Settlement Class has been and is

adequately represented for purposes of provisionally certifying each Settlement Class.

       E.     Certification Under Fed. R. Civ. P. 23(b)(2)

       In addition to Rule 23(a), certifying each proposed Settlement Class is appropriate

because a class action here satisfies the requirement that the Defendants acted or refused

to act on grounds that apply generally to each Settlement Class, so that final injunctive


                                               26
   CASE 0:17-cv-01826-PAM-BRT Document 226 Filed 07/12/19 Page 33 of 52




relief would be appropriate respecting each Settlement Class as a whole. “Rule 23(b)(2)

applies only when a single injunction or declaratory judgment would provide relief to

each member of the class.” Portz v. St. Cloud State Univ., 297 F. Supp. 3d 929, 949 (D.

Minn. 2018) (quoting Dukes, 564 U.S. at 360). The United States Supreme Court and the

Eighth Circuit have recognized that class actions under Rule 23(b)(2) are particularly

appropriate in the context of civil-rights litigation. See Amchem Prod., Inc. v. Windsor,

521 U.S. 591 (1997); see also Coley v. Clinton, 635 F.2d 1364, 1378 (8th Cir.1980)

(reversing denial of certification under 23(b)(2) of a class of inmates confined at the state

hospital claiming violation of their constitutional rights); U.S. Fid. & Guar. Co., 585 F.2d

860, 875 (8th Cir. 1978) (affirming certification under 23(b)(2) of a class of female

employees claiming sex discrimination). Indeed, “[b]ecause one purpose of Rule 23(b)(2)

was to enable plaintiffs to bring lawsuits vindicating civil rights, the rule must be read

liberally in the context of civil rights suits.” Coley, 635 F.2d at 1378 (internal quotation

marks and citation omitted).

       In this case, Plaintiffs sought declaratory and injunctive relief that would apply

classwide. The primary relief that they sought were declarations that Defendants had

violated Plaintiffs’ and class members’ rights and injunctive relief to ensure that

appropriate actions were taken to remedy those violations. (Dkt. 86 at 105-106.) The

relief in the Stipulation and Settlement Agreement likewise provides a classwide remedy,

by implementing a structure to develop, measure, and evaluate improvements to the

entire child welfare and child protection system. As a result, the requirements of Rule


                                              27
      CASE 0:17-cv-01826-PAM-BRT Document 226 Filed 07/12/19 Page 34 of 52




23(b)(2) are satisfied. See Portz, 297 F. Supp. 3d at 949; M.G. by Eggemeyer, 327 F.R.D.

at 282.

II.       Plaintiffs’ Counsel Should Be Appointed As Settlement Class Counsel.

          When certifying a class action, Fed. R. Civ. P. 23(g)(1) requires the Court to

appoint class counsel. In appointing class counsel, the Court must consider (i) the work

counsel has done in identifying or investigating potential claims in the action, (ii)

counsel’s experience in handling class actions, other complex litigation, and the types of

claims asserted in the action, (iii) counsel’s knowledge of the applicable law, and (iv) the

resources that counsel will commit to representing the class.

          Plaintiffs’ undersigned counsel satisfy these standards. Plaintiffs’ counsel include

attorneys from Faegre Baker Daniels LLP, the largest law firm in the State of Minnesota,

including James L. Volling, who served as a law clerk for Chief Justice Warren E. Burger

of the United States Supreme Court, and who has extensive experience and expertise in

complex litigation, including class actions, in state and federal courts throughout the

United States. Plaintiffs’ counsel also include Marcia Robinson Lowry, an attorney with

A Better Childhood, Inc, a non-profit legal advocacy organization, who has extensive

experience and expertise in federal child welfare class actions throughout the United

States. Finally, Plaintiffs’ counsel include Eric Hecker, an experienced civil rights

litigator who has successfully represented plaintiffs in numerous class actions and in

children’s rights cases.




                                               28
       CASE 0:17-cv-01826-PAM-BRT Document 226 Filed 07/12/19 Page 35 of 52




         Moreover, Plaintiffs’ counsel have demonstrated their commitment to litigating

this action and to expending the necessary resources to pursue Plaintiffs’ claims. In

addition to having vigorously pursued this litigation for several years, after extensive pre-

suit investigation, they are committed to ongoing work during the four-year settlement

period. Among other things, Plaintiffs intend to appoint an attorney from Faegre Baker

Daniels LLP, Dianne Heins, who has extensive experience with the child welfare and

child protection system, as one of their representatives on the Settlement Subcommittee

and as their representative on the Child-Well Being Advisory Committee. (Settlement

Agreement § 5.d.iv.) Faegre Baker Daniels LLP also has agreed to pay all costs of the

independent Neutral. (Id.)

         For all these reasons, Plaintiffs’ counsel are well suited to be named as Settlement

Class Counsel for purposes of seeking approval of the Stipulation and Settlement

Agreement and, if final approval is granted, as continuing to represent the Settlement

Classes throughout the settlement period.

III.     Preliminary Approval Of The Settlement Is Appropriate.

         As a matter of long-standing public policy, settlement is a strongly favored

method for resolving disputes. See Katun Corp. v. Clarke, 484 F.3d 972, 975 (8th Cir.

2007) (“Minnesota courts recognize a ‘strong public policy favoring the settlement of

disputed claims without litigation.’”) (citations omitted); Liddell by Liddell v. Board of

Educ. of the City of St. Louis, 126 F.3d 1049, 1056 (8th Cir. 1997). It is beyond question

that there is an overriding public interest in settling litigation, and this is particularly true


                                               29
   CASE 0:17-cv-01826-PAM-BRT Document 226 Filed 07/12/19 Page 36 of 52




in class action suits. In re Uponor, Inc., F1807 Plumbing Fittings Products Liab. Litig.,

111-MD-2247 ADM/JJK, 2012 WL 2512750, at *7 (D. Minn. June 29, 2012) (“The

policy in federal court favoring the voluntary resolution of litigation through settlement is

particularly strong in the class action context.” (quoting White v. Nat’l Football League,

822 F. Supp. 1389, 1416 (D. Minn. 1993) aff’d, 41 F.3d 402 (8th Cir. 1994), abrogated

by Amchem, 521 U.S. 591.); Unitarian Universalist Church of Minnetonka v. City of

Wayzata, 890 F. Supp. 2d 1119 (D. Minn. 2012); Petrovic v. Amoco Oil Co., 200 F.3d

1140, 1148 (8th Cir. 1999) (“[S]trong public policy favors [settlement] agreements, and

courts should approach them with a presumption in their favor.”).

       Rule 23(e) of the Federal Rules of Civil Procedure requires judicial approval for

the compromise of claims brought on a class basis. The procedure for review of a

proposed class action settlement is a well-established process. See Manual for Complex

Litigation § 13.14 (4th ed. 2007) (hereinafter “Manual”). First, the Court conducts a

preliminary hearing to determine whether the proposed settlement falls within the range

of possible judicial approval. Newberg § 11.25. At the final approval hearing, the Court

will have before it extensive papers submitted in support of the proposed settlement and

will be asked to make a determination as to whether the proposed settlement is fair,

reasonable, and adequate, under all the circumstances. At this juncture, Plaintiffs and

Defendants request only that the Court grant preliminary approval of the settlement.

       In determining whether preliminary approval is warranted, the sole issue before

the Court is whether the proposed settlement is within the range of what might be found


                                             30
   CASE 0:17-cv-01826-PAM-BRT Document 226 Filed 07/12/19 Page 37 of 52




fair, reasonable, and adequate, so that notice of the proposed settlement can be given to

the class members and a hearing scheduled to consider Plaintiffs’ motion for final

approval of the proposed settlement. See, e.g., In re Xcel Energy, Inc., 364 F. Supp. 2d

1005 (D. Minn. 2005); see also In re Relafen Antitrust Litig., 231 F.R.D. 52, 57 (D. Mass

2005) (“First, the [court] reviews the proposal preliminarily to determine whether it is

sufficient to warrant public notice and hearing. If so, the final decision on approval is

made after the hearing.” (citing Manual at 173)).

       The Eighth Circuit has established four factors for determining whether a

proposed settlement is fair, reasonable, and adequate: (1) the merits of plaintiffs’ case,

weighed against the terms of the settlement; (2) the defendants’ financial conditions; (3)

the complexity and expense of further litigation; and (4) the amount of opposition to the

settlement. In re UnitedHealth Group Inc. S’holder Derivative Litig., 631 F. Supp. 2d

1151, 1156 (D. Minn. 2009) (citing In re Wireless Tel Fed. Cost Recovery Fees Litig.,

396 F.3d 922, 932 (8th Cir. 2005)); see also Van Horn v. Trickey, 840 F.2d 604 (8th Cir

1988). At the preliminary approval stage, only the first three factors are considered. In re

Wireless Tel., 396 F.3d at 932.

       A court may also consider procedural fairness to ensure the settlement is not the

product of collusion, but instead resulted from arm’s-length negotiations. In re

UnitedHealth Group Inc., 631 F. Supp. 2d at 1156; In re Wireless, 396 F.3d at 934;

DeBoer, 64 F.3d at 1178.




                                             31
   CASE 0:17-cv-01826-PAM-BRT Document 226 Filed 07/12/19 Page 38 of 52




       Plaintiffs respectfully request that the Court take the first step in this process and

grant preliminary approval of the proposed settlement. The proposed settlement clearly

satisfies the standard for preliminary approval.

       A.     The Terms of the Proposed Settlement Provide a Substantial Benefit to
              the Settlement Classes.

       The most important consideration in deciding whether a settlement is fair,

reasonable, and adequate is “the strength of the case for plaintiffs on the merits, balanced

against the amount offered in settlement.” Petrovic, 200 F.3d at 1150 (internal quotations

omitted); In re Wireless Tel., 396 F.3d at 932-33. The Court “cannot be expected to

balance the scales with the nicety of an apothecary. The very object of compromise ‘is to

avoid the determination of sharply contested and dubious issues.’” White, 822 F. Supp. at

1417 (quotation omitted). Thus, the Court’s determination generally “will not go beyond

‘an amalgam of delicate balancing, gross approximation and rough justice.’” Id.

(quotation omitted).

       The Court is familiar with the facts of this case from the previous motions to

dismiss. (E.g., Dkt. 63.) As the Court previously explained, “all parties acknowledge that

a 2015 report by Casey Family Services found serious and systemic problems” in

Hennepin County’s child protection system. (Dkt. 74 at 2.) Plaintiffs alleged in their

Complaint that “Defendants ignored the dangers and harms the systemic failures created

for children in their care,” and their “allegations include a description of the unspeakable

things that have happened to each of them during their time in the Hennepin County




                                              32
   CASE 0:17-cv-01826-PAM-BRT Document 226 Filed 07/12/19 Page 39 of 52




foster-care system.” (Id. at 9.) While the Defendants disputed that they violated the

children’s rights, no one disputes that there is an ongoing need for improvement. As set

forth in the Stipulation and Settlement Agreement, the Hennepin County-commissioned

Casey Report recognized the need for improvement and recommended various actions

that could be taken. (See Settlement Agreement § 2.)

       The Stipulation and Settlement Agreement in this case establishes a structure that

will significantly improve the Hennepin County child welfare and child protection system

to the benefit of all class members. As described in detail above, the Agreement requires

creation of a Settlement Subcommittee. The Plaintiffs and Defendants each will appoint

two members to that Subcommittee, and it will be chaired by an independent Neutral,

highly respected former Hennepin County District Court Judge John Stanoch.

       Through the Settlement Subcommittee, the Parties have agreed to work together to

develop specific policies, protocols, and practices to improve various aspects of the child

welfare and child protection system. Specific targets for improvement include:

       • Maltreatment Reports and Investigations. The Agreement provides for

          developing improved screening of maltreatment reports, to improve the

          response to reports of maltreatment and reduce the number of reports that are

          inappropriately “screened out” of the system. The Agreement focuses in

          particular on maltreatment re-reports, emphasizing the need to make services

          available to families where multiple maltreatment reports are made and to

          reassess the risk where such services are refused. The Agreement further


                                            33
CASE 0:17-cv-01826-PAM-BRT Document 226 Filed 07/12/19 Page 40 of 52




     provides for making improvements to the interview process for children,

     including conducting interviews outside the presence of alleged perpetrators,

     unless limited exceptions apply. These improvements are all designed to

     reduce the risk that children will be left in situations where they will suffer

     abuse and neglect.

  • Foster Care. The Agreement provides that Hennepin County will commission a

     third party to complete a comprehensive foster care needs analysis and make

     recommendations to address current and projected needs for foster care

     resources. The Settlement Subcommittee will then work with the Child Well-

     Being Advisory Committee to develop a plan with specific, measurable goals

     to achieve the recommended improvements. The Agreement also provides for

     other improvements in foster care, including ensuring that foster parents are

     fully informed of the child’s needs, that children be interviewed outside the

     presence of the foster parents during caseworker visits (with limited

     exceptions), and establishing a review team to provide quarterly reviews of

     children who have been in foster care for more than 24 months.

  • Adoption. The Agreement provides that procedures will be put in place to

     improve pre-adoptive placements, including ensuring that no pre-adoptive

     placement is made until the potential adoptive parents have received all

     information known to Hennepin County about the child and have been given

     certain information in writing. The Agreement further provides for use of the


                                        34
   CASE 0:17-cv-01826-PAM-BRT Document 226 Filed 07/12/19 Page 41 of 52




           Minnesota Public-Private Adoption Initiative to manage recruitment of

           adoptive resources for state wards for whom adoptive resources have not been

           identified within 12 months of termination of parental rights.

       •   Shelter Care. The Agreement provides for quarterly reporting on trends in

           shelter care use and to develop, among other things, protocols and practice

           standards to address limitations on the use of shelter care and the use of

           institutional shelter care for young children.

       • Additional areas. The Parties also agreed that the Settlement Subcommittee

           and the Child Well-Being Advisory Committee will develop protocols and

           practice standards for case plans and trial home visits. They also committed to

           making good-faith efforts to work on a timely basis to address other areas of

           issue or concern identified by the Settlement Subcommittee and/or the Child

           Well-Being Advisory Committee.

       These provisions address many of the key areas of need identified by Plaintiffs in

this lawsuit. Moreover, the Agreement does not simply set out generic goals, but it

includes specific timelines for developing the plans. It also includes robust provisions for

reporting data, reviewing data, providing information, and other ongoing monitoring of

issues. For example, the Defendants have agreed to provide a data dashboard that will

include detailed information, reported on a monthly basis, that the Settlement

Subcommittee can use to monitor the system. The Agreement provides for regular audits

by the State, and provides that Hennepin County’s Continuous Quality Improvement


                                             35
    CASE 0:17-cv-01826-PAM-BRT Document 226 Filed 07/12/19 Page 42 of 52




Team will review the results of those audits and report to the Settlement Subcommittee.

The Settlement Subcommittee has additional rights to conduct its own reviews, and

Hennepin County has committed up to 600 hours annually of staff time to assist in those

reviews.

       These provisions afford a substantial benefit to class members. They supply the

opportunity for real, measurable improvement in key areas of the child welfare and child

protection system. And these improvements offer the prospect of significantly reducing

the risk that class members will be exposed to the type of harm described in Plaintiffs’

Second Amended Complaint.

       B.      The Complexity and Expense of Continued Litigation Favor
               Preliminary Approval.

       Plaintiffs continue to believe that their case has merit and that the issues and

concerns identified in their pleadings must be remedied. At the same time, they have

considered the challenges they would face in continuing to litigate compared with the

remedies provided by this settlement. The Defendants deny having violated any

Plaintiff’s rights, that they are liable, or that the declaratory and injunctive relief Plaintiffs

seek is warranted. Defendants have raised numerous contentions of fact and law with

Plaintiffs’ case, which are summarized in part in the Agreement, that they believe provide

strong defenses, including the actions Hennepin County has already taken to address the

issues identified in the Casey Report. In addition, the Court has already dismissed two of

the claims Plaintiffs originally brought. There are complexities to this action and




                                               36
   CASE 0:17-cv-01826-PAM-BRT Document 226 Filed 07/12/19 Page 43 of 52




continued litigation carries substantial risks, including (a) the significant expenses

required to conduct the remaining necessary factual and expert discovery, (b) the risk and

expense of pursuing a contested motion for class certification, (c) the challenges of

pursuing Plaintiffs’ claims against Defendants to trial and subsequent appeals, and (d) the

inherent difficulties and delays that complex litigation entails. Given all of this, Plaintiffs’

counsel believe that the proposed settlement represents an excellent result and eliminates

the risk that the putative classes might not otherwise receive the desired classwide

declaratory and injunctive relief if the litigation were to continue. In light of the

exceptional benefits afforded through the proposed settlement to the Settlement Classes

and to avoid the uncertainties of continued litigation, preliminary approval of the

settlement is appropriate.

       This assessment was made based on a detailed analysis. Prior to entering into the

Stipulation and Settlement Agreement, Plaintiffs, through their counsel, conducted

discovery, obtaining and reviewing records related to the Named Child Plaintiffs and data

regarding the Hennepin County child welfare and child protection system. They also

engaged in significant discussions with Defendants and their counsel regarding the status

of the Hennepin County child welfare and child protection system, including attending

Child Well Being Advisory Committee meetings and being granted access to review

detailed data regarding the system.

       Plaintiffs’ counsel, having many years of experience in complex class action

litigation and having negotiated several substantial settlements, took all of this into


                                              37
   CASE 0:17-cv-01826-PAM-BRT Document 226 Filed 07/12/19 Page 44 of 52




account. Plaintiffs’ counsel also included attorneys who have litigated similar cases

regarding child welfare and child protection systems around the country. Counsel

carefully considered and evaluated relevant legal authority and evidence to support the

claims asserted against Defendants; the likelihood of prevailing on these claims; the risk,

expense, and duration of continued litigation; and the appeals and subsequent

proceedings that would likely have occurred in any event. Were the litigation to continue,

the amount of time and expense necessary to take this case through trial would be

significant, without any assurance that any relief, let alone relief that would provide more

significant benefits than those afforded by the proposed settlement, could be achieved. A

lengthy trial and the inevitable appeals would not serve the interests of the proposed

Settlement Classes, especially in light of the substantial benefits that the proposed

settlement furnishes.

       Based on this experience and these considerations, Plaintiffs’ counsel concluded

that the settlement is fair, reasonable, and adequate, and in the best interests of the

proposed Settlement Classes and they so advised the Plaintiff Next Friends. As this Court

has previously held: “[t]he Court is entitled to rely on the judgment of experienced

counsel in its evaluation of the merits of a class action settlement.” See In re Employee

Benefit Plans Sec. Litig., No. 3-92-708, 1993 WL 330595, at *5 (D. Minn. June 2, 1993).

See also In re Uponor, 2012 WL 2512750, at *7 (“[C]ourts give great weight to and may

rely on the judgment of experienced counsel in its evaluation of the merits of a class

action settlement.” (quotations omitted)); Xcel Energy, Inc., 364 F. Supp. 2d at 1018.


                                              38
   CASE 0:17-cv-01826-PAM-BRT Document 226 Filed 07/12/19 Page 45 of 52




       Moreover, an evaluation of the benefits of a settlement must be tempered by a

recognition that any compromise involves concessions on the part of all settling parties.

As this Court has noted: “The Court concludes that, at the time of settlement, there

remained significant risk of a null recovery. This risk, balanced against the settlement’s

substantial recovery, favors approval.” In re UnitedHealth Grp. Inc. PSLRA Litig., 643 F.

Supp. 2d 1094, 1099 (D. Minn. 2009). See also Officers for Justice v. Civil Serv, Comm’n

of City & Cty. of San Francisco, 688 F.2d 615, 624 (9th Cir. 1982) (noting that “the very

essence of a settlement is compromise, ‘a yielding of absolutes and an abandonment of

highest hopes.’” (citations omitted)); Cotton v. Hinton, 559 F.2d 1326, 1330 (5th Cir.

1977) (recognizing that a trial court should not make a proponent of a proposed

settlement “justify each term of settlement against a hypothetical or speculative measure

of what concessions might have been gained …”).

       The complexity and expense of class action litigation is well-recognized. See

Schmidt v. Fuller Brush Co., 527 F.2d 532, 535 (8th Cir.1975) (“[r]ecognizing that class

actions place an enormous burden of costs and expense upon the parties ...”). Moreover,

as has been noted in other class action cases, “the various procedural and substantive

defenses likely to be argued to the hilt by the…Defendants, the expense of proving

[C]lass [M]embers’ claims, the certainty of resolution under this Settlement forecloses

any subsequent appeals, and the fear that the ‘ultimate resolution of the action’ ... could

well extend into the distant future,” all weigh in favor of the settlement’s approval. In re

Uponor, 2012 WL 2512750, at *8 (quoting Snell v. Allianz Life Ins. Co. of N. Am., CIV.


                                             39
    CASE 0:17-cv-01826-PAM-BRT Document 226 Filed 07/12/19 Page 46 of 52




97-2784 RLE, 2000 WL 1336640 (D. Minn. Sept. 8, 2000)). The complexity and expense

of continuing the litigation favor granting preliminary approval of the proffered

settlement.

       C.     The Settlement Is the Result of Arm’s-Length Negotiation, Which
              Favors Granting Preliminary Approval.



       The terms of the proposed settlement are the product of arm’s-length negotiations

conducted between counsel who are highly experienced in complex litigation. In re

UnitedHealth Group Inc., 631 F. Supp. 2d at 1158. The proposed settlement was forged

in arm’s-length negotiations and aided by experienced, independent mediators. While the

parties have not completed factual or expert discovery, they have exchanged significant

information and, because Defendants are public entities, there are significant public

records available for review. Thus, the parties are well-informed about the factual

background and merits of their claims and defenses. In such situations, where the parties

bargained at arm’s-length, there is a presumption in favor of the settlement. Xcel Energy,

Inc., 364 F. Supp. 2d at 1018 (quotations omitted).

       During the settlement negotiations, Plaintiffs’ counsel zealously advanced the

position of Plaintiffs and the putative class members and were fully prepared to continue

to litigate rather than accept a settlement that was not in the best interests of the Plaintiffs

and the class members. Magistrate Judge Boylan and Chief Justice Blatz actively

supervised and participated in the settlement discussions and greatly assisted the parties




                                               40
   CASE 0:17-cv-01826-PAM-BRT Document 226 Filed 07/12/19 Page 47 of 52




where needed. As such, this factor weighs in favor of granting preliminary approval of

the settlement.

       D.     Financial considerations

       While this class action does not seek monetary relief, there remain significant

financial benefits to the settlement. As noted above, in the Agreement, the State

Defendant agreed to contribute $2,250,000.00 to help Hennepin County fulfill its

obligations under the Agreement. While the State and County are financially solvent

entities, the budgetary considerations and necessary fiscal appropriations were available

at the present time to ensure that the Defendants are able to comply fully with their

obligations. While there is nothing in the record to indicate that the Defendants could not

ultimately fund the full relief sought in the Second Amended Complaint if ordered to do

so by the Court, the fact that the budgetary issues have been resolved now weighs in

favor of the settlement.

       Moreover, the Agreement also provides for a one-time payment of attorneys’ fees,

payable to Plaintiffs’ counsel at A Better Childhood, Inc. and at Cuti Hecker Wang LLP.

Plaintiffs’ counsel at Faegre Baker Daniels LLP have waived any fee recovery, and no

counsel will seek fees for any future work. Faegre Baker Daniels LLP has also agreed to

pay the costs for the members of the Settlement Subcommittee appointed by Plaintiffs

and for the independent Neutral chair of the Settlement Subcommittee. As a result, the

proposed settlement fully addresses and satisfies any fee award that may have been

sought.


                                            41
      CASE 0:17-cv-01826-PAM-BRT Document 226 Filed 07/12/19 Page 48 of 52




         For all these reasons, this factor also supports a finding of preliminary approval of

the settlement.

         Although the Plaintiffs believe that the proposed settlement merits final approval,

the Court need not reach that question yet. The Court is being asked to find only whether

the proposed settlement is within the range of possible approval, and whether class

members should be notified of the terms of the proposed settlement and the date of a final

approval hearing to determine whether the Court should grant final approval. See White,

822 F. Supp. at 1399. Plaintiffs have satisfied the criteria for preliminary approval and

the Court should grant preliminary approval of the proposed settlement and order that

notice be given to the putative Settlement Classes.

IV.      The Proposed Notice Program Is Appropriate.

         Under Rule 23(e), the Court “must direct notice in a reasonable manner to all

Class Members who would be bound by a proposed settlement.” Fed. R. Civ. P. 23(e)(1).

Additionally, “the notice must [be] ‘reasonably [calculated] to convey the required

information and it must afford a reasonable time for those interested to make their

appearance.’” Grunin v. Int’l House of Pancakes, 513 F.2d 114, 120 (8th Cir. 1975). In

the context of a (b)(2) class, the Court has considerable discretion in determining what

constitutes appropriate notice. In re Target Corp. Customer Data Sec. Breach Litig.,

MDL No. 14-2522, 2016 WL 2757692, at *2 (D. Minn. May 12, 2016); In re Nat’l Arb.

Forum Trade Pracs. Litig., No. 10-2122, 2011 WL 13135575, at *2 (D. Minn. Aug. 8,

2011).


                                               42
   CASE 0:17-cv-01826-PAM-BRT Document 226 Filed 07/12/19 Page 49 of 52




       The proposed Settlement Notice, a copy of which is attached as Exhibit 1 to the

Declaration of Charles Nauen submitted herewith, will advise Settlement Class members

of the case name, docket number, and nature of the action; identify essential terms of the

settlement; explain the injunctive relief agreed to by the parties; set forth dates for

objecting to the settlement; direct recipients to a website for additional information; and

provide specifics on the date, time, and place of the final settlement approval hearing.

The Notice will explain that there is no monetary relief for class members associated with

the settlement. (See Ex. 1 to the Declaration of C. Nauen.) A one-page summary of the

Notice has been drafted to accompany the full Settlement Notice. (See Ex. 2 to the

Declaration of C. Nauen.)

       In order to reach the most Settlement Class members possible, the Notice will be

posted in all Hennepin County Human Service Centers and Satellite Offices that serve

child protection clients. This includes the Human Service Centers in North Minneapolis,

South Minneapolis, Brooklyn Center, Bloomington, and Hopkins, and the Satellite

Offices in North Minneapolis, Richfield, Brookdale, Ridgedale, the Sabathani Satellite in

Minneapolis, and the Eastside Neighborhood Services Satellite in Minneapolis. The

Notice will also be provided to all shelter providers, group home providers, and

residential treatment centers where Hennepin County places children or with which

Hennepin County contracts for the provision of foster care services. (See Ex. 3 to the

Declaration of C. Nauen.) In addition, the Notice will be posted in the Hennepin County

Juvenile Courthouse, and will be provided to each judge and clerk of the Hennepin


                                              43
     CASE 0:17-cv-01826-PAM-BRT Document 226 Filed 07/12/19 Page 50 of 52




County Juvenile Court, who will be encouraged to alert the parties who appear in front of

them to the settlement. Finally, Hennepin County will set up a webpage with information

about the settlement.

       In this case, this proposed notice program is a practical way to reach as many

Settlement Class members as possible. Given the class definitions at issue in this case,

and the fact that there is no monetary relief associated with this settlement, attempting to

mail notices to the potential Settlement Class members would be unwieldly and unduly

expensive. Accordingly, the Court should find that this notice program will provide the

best notice practicable under the circumstances and approve the proposed form and

method of giving notice to the Settlement Class members.

V.     Proposed Schedule of Events

       The Parties propose the following schedule of events leading to the final approval

hearing, as agreed in section 6.a and 6.b of the Stipulation and Settlement Agreement:



                   EVENT                                        DATE

  Preliminary Approval Hearing                              July 30, 2019

  Notice Date                                        14 days following date of
                                                       preliminary approval
  Mailing Deadline for Objections                  60 days following Notice Date

  Deadline for filing papers in support of           21 Days After Objection
  Final Approval of Settlement                                Deadline
  Final Approval Hearing                          Dec. 9, 2019, or such other date
                                                           as appropriate



                                             44
   CASE 0:17-cv-01826-PAM-BRT Document 226 Filed 07/12/19 Page 51 of 52




       This schedule is similar to those used in numerous class action settlements and

provides due process for Settlement Class members with respect to their rights

concerning the proposed settlement.

                                      CONCLUSION

       Plaintiffs and Defendants have reached a comprehensive settlement following

extensive discussions and arm’s-length negotiations that include very experienced and

respected mediators. For all of the above-stated reasons, Plaintiffs respectfully request

that the Court:

       1. Grant preliminary approval of the proposed settlement reached by Plaintiffs

          and Defendants;

       2. Provisionally certify, for purposes of settlement only, the Settlement Classes

          specified in the Stipulation and Settlement Agreement, pursuant to Fed. R. Civ.

          P. 23(a) and 23(b);

       3. Appoint Plaintiffs’ undersigned counsel as Settlement Class Counsel and

          approve the Named Plaintiffs as Class Representatives;

       4. Approve the Notice Plan as the best practicable means of providing notice of

          the settlement to the Settlement Classes;

       5. Establish the deadlines for any Settlement Class member to object to the

          proposed settlement; and

       6. Schedule a final approval hearing to consider Plaintiffs’ motion for final

          approval of the proposed settlement and for entry of final judgment.


                                             45
  CASE 0:17-cv-01826-PAM-BRT Document 226 Filed 07/12/19 Page 52 of 52




Dated: July 12, 2019                   Respectfully submitted,

                                       FAEGRE BAKER DANIELS LLP


                                       s/ James L. Volling
                                       James L. Volling, MN Atty #113128
                                        James.Volling@FaegreBD.com
                                       Larry E. LaTarte, MN Atty #0397782
                                        Larry.LaTarte@FaegreBD.com
                                       Nathaniel J. Zylstra, MN Atty #0314328
                                        Nathaniel.Zylstra@FaegreBD.com
                                       Nicholas J. Nelson, MN Atty #0391984
                                        Nicholas.Nelson@FaegreBD.com
                                       Jeffrey P. Justman, MN Atty #0390413
                                        Jeff.Justman@FaegreBD.com
                                       Laura Reilly, MN Atty #0397655
                                        Laura.Reilly@FaegreBD.com
                                       2200 Wells Fargo Center
                                       90 South Seventh Street
                                       Minneapolis, MN 55402-3901
                                       Telephone: (612) 766-7000

                                       A BETTER CHILDHOOD, INC.
                                       Marcia Robinson Lowry (admitted pro
                                       hac vice)
                                        mlowry@abetterchildhood.org
                                       Sarah Jaffe (admitted pro hac vice)
                                        sjaffe@abetterchildhood.org
                                       355 Lexington Ave., 16th Floor
                                       New York, New York 10017

                                       CUTI HECKER WANG LLP
                                       Eric Hecker (admitted pro hac vice)
                                        ehecker@chwllp.com
                                       305 Broadway
                                       New York, New York 10007

                                       Attorneys for Plaintiffs




                                  46
